Citation Nr: 9927472	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of left 
leg vein stripping.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for left shoulder 
disability.

4.  Entitlement to service connection for left elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1990 to 
August 1991.  She served in Southwest Asia during that time.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for left ankle disability, varicose veins, 
and joint pains; left knee, left elbow, and right shoulder.

The Board notes that in the rating decision on appeal, the RO 
denied service connection for residuals of tailbone injury, 
hiatal hernia, and migraine headaches.  The appellant had a 
Board hearing in May 1999.  The appellant stated that she 
wanted to withdraw the claims for service connection for 
residuals of tailbone injury, hiatal hernia, and migraine 
headaches.  Thus, such claims are no longer on appeal and 
will not be discussed in the decision.

Additionally, the RO addressed the appellant's claims for 
service connection for left ankle disability and varicose 
veins as two, separate claims.  The appellant stated at the 
May 1999 Board hearing that her left ankle disability was a 
result of the left leg vein stripping that had been done in 
service for her varicose veins in her left leg.  The Board 
finds that this is one issue and will address it as such in 
the decision.



FINDINGS OF FACT

1.  There is competent evidence in the record, which includes 
a service medical record and the appellant's own statement, 
which clearly shows that varicose veins preexisted service.

2.  Varicose veins increased in severity during service.


CONCLUSIONS OF LAW

1.  Varicose veins in the left leg clearly and unmistakably 
preexisted active service and the presumption of soundness at 
entry is rebutted.  38 U.S.C.A. § 1111 (West 1991).

2.  Varicose veins in the left leg were aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).

a.  Presumption of soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (1998).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," Id. at (b)(1).

The Board must note that in the February 1995 rating decision 
on appeal, the RO noted that the appellant had been treated 
during service for varicose veins and denied service 
connection, stating, "[E]nlistment examination is not of 
record and there is no evidence to show this condition did 
not exist prior to the veteran's military service."  Such 
conclusion reverses the presumption of soundness and is 
erroneous.

Regardless of there being no entrance examination, at the 
Board hearing, the appellant stated that she had varicose 
veins in her left leg prior to entrance into service.  A 
diagnosis of varicose veins has been established by a 
professional.  Therefore, the diagnosis is not in doubt.  The 
next issue is whether a layman can report when the condition 
started.  The Board believes that varicose veins are 
observable and an appellant is competent to report that the 
condition was noticed prior to service.  The facts in this 
case are more compelling than Doran v. Brown, 6 Vet. App. 
283, 286 (1994).  Therefore, we conclude as a matter of law 
that once the diagnosis was established, the appellant's own 
admissions constituted clear and unmistakable evidence that 
varicose veins existed prior to service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 304(b).

b.  Presumption of aggravation

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1998); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation in service where the pre-
service disability underwent an increase in severity during 
peacetime service.  38 C.F.R. § 3.306(b) (1998); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

After having reviewed the evidence, the Board finds that the 
presumption of aggravation of a preexisting condition has not 
been rebutted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In a May 1991 service medical record, the appellant 
complained of worsening pain and appearance of left below-
the-knee varicosities while in Saudi Arabia.  Upon physical 
examination, the examiner stated that the appellant had 
varices below the knee on the medial aspect of the left leg 
without erythema.  The examiner entered a diagnosis of 
exacerbated varicose veins of the left leg secondary to 
active duty.  The examiner noted that left leg vein stripping 
would be done.  In a December 1990 document it was reported 
that the condition was increasingly symptomatic.  The Board 
finds that such medical evidence establishes that there was 
an increase in severity during service.  The record 
established that there was worsening pain and although it was 
characterized as an exacerbation, such exacerbation was not 
acute because surgery was planned.  The Board also notes that 
the record does not establish that the increase in severity 
was due to natural progress.  Rather, the record tends to 
establish that the condition became symptomatic and 
interfered with duty.  Cumulatively, the record tends to 
establish that there was aggravation of the preservice 
condition during service.

The Board must address the appellant's left ankle, as she 
claims that following the left leg vein stripping that she 
developed numbness in her left ankle area.  The record 
establishes that the appellant underwent left leg vein 
stripping in May 1991.  In a June 1991 service medical 
record, the appellant reported tingling-type sensation over 
the toes of her left foot without soreness over the lower two 
incisions.  All incisions were intact, and there was no 
erythema on the left leg.  The impression was that the left 
leg was healing, but there was dysesthesia on the left foot 
which was probably secondary to the left leg vein stripping.

The appellant underwent a VA examination in November 1994.  
The appellant reported that the wound from the left leg vein 
stripping located at the dorsum of the left ankle was 
bothering her.  She stated that it was tender to touch and 
that she had numbness down to the toes.  Upon physical 
examination, the VA examiner stated that the appellant had 
multiple scars from the vein stripping surgery and noted that 
the scar located on the dorsum of the foot was tender to 
touch.  The VA examiner also noted that there was numbness 
from this area down to the toes.  The VA examiner entered a 
diagnosis of status post left leg vein stripping.

The Board has determined that service connection has been 
established for aggravation of preexisting varicose veins of 
the left leg, which includes the scar on the dorsum of the 
left ankle and numbness in the appellant's left foot.  


ORDER

Service connection for varicose veins of the left leg is 
granted.


REMAND

At the May 1999 hearing, the appellant stated that she was 
treated at the VA Medical Center in Miami, Florida, for her 
joint pains.  The VA records are not part of the claims file.  
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

Additionally, in a February 1995 rating decision and 
statement of the case, the RO denied service connection for 
right shoulder disability.  At the hearing before this Board 
Member, the appellant clarified that it was a left shoulder 
disability for which she sought service connection and not a 
right shoulder disability.  The RO must issue a rating 
decision and statement of the case as to a claim for service 
connection for left shoulder disability.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain the VA records 
from 1991 to the present time and 
associate them with the claims file.

2.  The RO should issue a rating decision 
and statement of the case that addresses 
a claim for service connection for left 
shoulder disability.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

